Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.24AS

 

 

NINETY-EIGHTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

 

This Ninety-eighth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”), and Time Warner Cable Inc. (“TWC”).  The effective date
of this Amendment is the date last signed below (the "Effective Date"). CSG and
TWC entered into a certain CSG Master Subscriber Management System Agreement
executed March 13, 2003, and effective as of April 1, 2003, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment, shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

CSG and TWC agree to the following as of the Effective Date:

 

1.

Pursuant to the terms and conditions of the Agreement, which includes Exhibit
C-4 to the Agreement and the Seventy-fifth Amendment (CSG document number
2503407) to the Agreement executed effective as of August 1, 2013 (“75th
Amendment”), TWC agrees to purchase *** (*) additional Video View Block of ****
******* ***** ******** (*******) Video Views.

 

2.

Following execution of this Amendment by the parties, CSG shall invoice TWC the
amount of $********** for the Video View Block referenced in Section 1
above.  The Video Views within such Video View Block shall expire if not
consumed by Customers within the Consumption Period (as defined in the 75th
Amendment).  For avoidance of doubt, the consumption Period for such Video View
Block commences upon the Effective Data hereof.

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date indicated below.

 

TIME WARNER CABLE INC. (“TWC”)

CSG SYSTEMS, INC. (“CSG”)

 

 

By:  /s/ Jason Barbrow

 

By:  /s/ Peter E Kalan

 

Name: Jason Barbrow

 

Name:  Peter E. Kalan

 

Title:  Vice President

 

Title:  President & CEO

 

Date: May 5, 2015

 

Date: 5/14/15

 